DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16, 27-29 and 31 are rejected under 35 U.S.C. 102a2 as being anticipated by Chandanson (US 20160296266).
With respect to claim 16, Chandanson discloses an instrument (200) for applying a fastener to a bone anchor (see fig. 2, 3 below and note that this device is capable of performing this function), comprising: a driver shaft (202) having a proximal end (202p) and a distal end (202d) that define a central longitudinal axis (L1) extending therebetween (see fig. 2, 3 below), the distal end of the driver shaft including a drive tip (210); a handle (204) non-rotatably coupled to the driver shaft (see para. 64, 65); and a locking collar (206 see fig. 3 below) having an unlocked position (button 244 in an engaged position allows translation of 204, 206) in which the locking collar and the handle are free to translate longitudinally along the driver shaft (see para. 64) and a locked position (button 244 is an unengaged position prevents translation of 204, 206) 

    PNG
    media_image1.png
    682
    964
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    720
    474
    media_image2.png
    Greyscale

As for claim 27, Chandanson further discloses the instrument of claim 16, wherein the locking collar includes a projection (244) that is received within a corresponding recess of the driver shaft (space between 212 and 214) when the locking collar is in the locked position and that is offset from the corresponding recess of the driver shaft when the locking collar is in the unlocked position (compare fig. 4, 10, 11).
As for claim 28, Chandanson further discloses the instrument of claim 16, wherein the driver shaft includes a modular handle coupling (e.g. 208) at a proximal end thereof (see fig. 2 above).
As for claim 29, Chandanson further discloses the instrument of claim 16, wherein the driver shaft includes a shoulder (e.g. 214 or 212) that defines a proximal-facing impact surface against which the locking collar can be urged to apply a distally-directed force to the driver shaft (see para. 64, 65). 
As for claim 31, Chandanson further discloses the instrument of claim 16, wherein the handle includes at least one arm (222/224/226) deployable therefrom (see para. 49). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chandanson (US 20160296266) in view of Jackson (US 8273089).
With respect to claims 17-20 Chandanson teaches an instrument (200) for applying a fastener to a bone anchor (see fig. 2, 3 below and note that this device is capable of performing this function), comprising: a driver shaft (202) having a proximal end (202p) and a distal end (202d) that define a central longitudinal axis (L1) extending therebetween (see fig. 2, 3 below), the distal end of the driver shaft including a drive tip (210); a handle (204) non-rotatably coupled to the driver shaft (see para. 64, 65); and a locking collar (see fig. 3 below) having an unlocked position (button 244 in an engaged position allows translation of 204, 206) in which the locking collar and the handle are free to translate longitudinally along the driver shaft (see para. 64) and a locked position (button 244 is an unengaged position prevents translation of 204, 206) in which the locking collar and the handle are maintained at a fixed longitudinal position along the driver shaft (see para. 63); wherein the handle is slidable along the driver shaft when the locking collar is in the unlocked position to apply an axial force to the driver shaft (see para. 64, 65) to impact the drive tip into a drive recess of a fastener and thereby retain the fastener to the drive tip (this device is capable of performing this function if one so desires).
Chandanson teaches the instrument attached to extension tabs (306 is attached to 234, see fig. 10-11) and “bone anchors” being an equivalent terminology to bone anchor assemblies (including pedicle screws, rods, set screws, etc. see para. 41) for which the instrument are configured to operate in conjunction with (see para. 41) but does not specifically teach the function of impacting the drive tip into a drive recess of a fastener and thereby retain the fastener to the drive tip; wherein the drive tip is tapered and is configured to frictionally retain a fastener thereto; wherein the drive tip tapers continuously from a reduced distal cross-section to an enlarged proximal cross-section; wherein the drive tip includes a distal section that defines a ramped lead-in surface, an intermediate tapered section that tapers from a smaller distal diameter to a larger proximal diameter, and a proximal section that transitions from the larger proximal diameter to a diameter of a body of the driver shaft; and further comprising a fastener having a non-tapered drive recess in which the tapered drive tip is received. 
Jackson, also drawn to bone anchor instruments, teaches a preinstalled fastener (closure top 10), a driver shaft with a drive tip (e.g. 340 or 356), the drive tip driven into a drive recess (e.g. 78) of a fastener (62) and thereby retaining the fastener to the drive tip (see fig. 31, 35, 36); wherein the drive tip is tapered and is configured to frictionally retain a fastener thereto (see fig. 31); wherein the drive tip tapers continuously from a reduced distal cross-section to an enlarged proximal cross-section (see fig. 31); wherein the drive tip includes a distal section (tip of 344, see fig. 31) that defines a ramped lead-in surface, an intermediate tapered section that tapers from a smaller distal diameter to a larger proximal diameter (portion between 344 and marked 340, see fig. 31), and a proximal section (marked 340, see fig. 31) that transitions from the larger proximal diameter to a diameter (at marked 342) of a body of the driver shaft (see fig. 31); and further comprising a fastener having a non-tapered drive recess (77) in which the tapered drive tip is received (see fig. 35, 36) in order to allow installation of a fastener pushed onto a bone anchor (4) (see col. 21 lines 62-64).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the drive tip of Chandanson to be driven into a drive recess of a fastener and thereby retain the fastener to the drive tip; wherein the drive tip is tapered and is configured to frictionally retain a fastener thereto; wherein the drive tip tapers continuously from a reduced distal cross-section to an enlarged proximal cross-section; wherein the drive tip includes a distal section that defines a ramped lead-in surface, an intermediate tapered section that tapers from a smaller distal diameter to a larger proximal diameter, and a proximal section that transitions from the larger proximal diameter to a diameter of a body of the driver shaft; and further comprising a fastener having a non-tapered drive recess in which the tapered drive tip is received, in view of Jackson, in order to allow installation of a fastener pushed onto a bone anchor.

Claims 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Chandanson (US 20160296266).
As for claims 22-25, Chandanson teaches mating elements between the handle and locking collar, including coupling between the locking collar and the handle via a plurality of retention fingers (20) received with an annular groove (e.g. 240 or 238) of the locking collar (see fig. 4); wherein the handle includes an indicator finger (e.g. 20) and selectively received within first and second grooves (e.g. 240 or 238) formed in the locking collar corresponding to the locked and unlocked positions, respectively (see fig. 4); wherein the first and second grooves are spaced about a circumference of an interior sidewall of the locking collar (see fig. 4); wherein the indicator finger includes a radial projection (tab) that is axially offset from radial projections of retention fingers (224) that attach the handle to the locking collar (see fig. 4).
Chandanson does not teach wherein the locking collar is attached to the handle by a plurality of retention fingers extending from the locking collar and received within an annular groove formed in the handle; wherein the locking collar includes an indicator finger extending from the locking collar and selectively received within first and second grooves formed in the handle corresponding to the locked and unlocked positions, respectively; wherein the first and second grooves are spaced about a circumference of an interior sidewall of the handle; and wherein the indicator finger includes a radial projection that is axially offset from radial projections of retention fingers that attach the locking collar to the handle. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to reverse the mating elements between the handle and locking collar of Chandanson as an engineering design choice as the purpose of the mating elements is to provide coupling between the handle and locking collar and this function would not change. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest the instrument wherein the locking collar is movable from the unlocked position to the locked position and from the locked position to the unlocked position by rotating the locking collar with respect to the handle about the central longitudinal axis of the driver shaft, as set forth in claim 21.
The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest the instrument wherein the driver shaft includes one or more reliefs configured to receive the indicator finger as the indicator finger is deformed radially-inward during transition of the locking collar from the locked position to the unlocked position, as set forth in claim 26.
The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest the instrument wherein the driver shaft includes a distal recess in which a portion of the locking collar can be received to lock the handle in a distal position and a proximal recess in which the portion of the locking collar can be received to lock the handle in a proximal position, as set forth in claim 30.
The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest the instrument wherein the drive tip includes a spring configured to urge the drive tip out of engagement with a fastener when the fastener is coupled to the drive tip, as set forth in claim 32.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 21, 26, 30 and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tara Carter whose telephone number is (571) 272-3402. The examiner can normally be reached on M-F 7am-3pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TARA ROSE E CARTER/Examiner, Art Unit 3773                                                                                                                                                                                                        
/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773